Citation Nr: 0515799	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  01-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama, which denied service connection 
for a back condition.  The Board remanded this appeal to the 
RO for further development in October 2003.  After the 
requested development was completed the RO continued the 
denial of service connection for a back condition.


FINDING OF FACT

A chronic low back disability was not present in service, was 
not manifested within one year of service separation and is 
not shown to be otherwise related to such service.


CONCLUSION OF LAW

Disability involving the lumbar spine claimed as a low back 
condition was not incurred in or aggravated during service.  
38 U.S.C.A. § 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service-connection is warranted 
for a back condition.  He asserts that he incurred the 
claimed condition when he was in a motor vehicle accident 
while in service in April 1989.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts that he injured his back in service when 
he was in a motor vehicle accident in 1989.  Service medical 
records include an Emergency Care and Treatment report, dated 
April 15, 1989, confirmed treatment for a back injury 
following a motor vehicle accident and gave an 
assessment/diagnosis of back pain.  A physical profile serial 
report from April 17, 1989, noted that the veteran had a back 
strain and gave him restrictions including: no driving, 
prolonged standing or walking, and no running.  A medical 
follow-up note from April 21, 1989, one week after the 
accident, noted that the veteran had no problems at that 
time, that he felt good, and that he was ready to return to 
full duty.

Relevant post-service medical records include progress notes 
from Dr. Taylor from November 2000 to May 2001; a progress 
note from Dr. Bayo from December 2000; and a VA Spine 
examination from February 2005.

A November 2000 progress note from Dr. Taylor showed that the 
veteran was diagnosed with lower back strain due to a motor 
vehicle accident that took place on September 20, 2000, and 
that the veteran reported no previous back pain prior to that 
accident.

The December 2000 progress note from Dr. Bayo showed a normal 
MRI of the lumbar spine.

Subsequent progress notes from Dr. Taylor outlined the 
veteran's back therapy, which included moist heat 
interferential, ultrasound, massage to the lumbar area, and 
therapeutic exercises.

Finally, the February 2005 VA Spine examination gave an 
impression of chronic lumbago with X-ray evidence of L5-S1 
degenerative disc disease and mild spurring at L3.  The 
examiner noted that the claims file was reviewed prior to the 
examination.  Based upon the evidence of record and his own 
examination of the veteran, the examiner believed that the 
veteran's claim that his back condition was a result of the 
in-service motor vehicle accident was speculative in nature 
and did not rise to the level of reasonable medical certainty 
or "as likely as not."

The Board finds that service connection for a back condition 
is not warranted.  The April 21, 1989, medical follow up note 
showed that the back pain caused by the veteran's in-service 
motor vehicle accident had resolved at that time.  Dr. 
Taylor's November 2000 progress note diagnosed the veteran 
with lower back strain due to a motor vehicle accident that 
took place in September 2000, over 11 years after the 
veteran's separation from service.  Finally, a VA examiner 
opined in February 2005 that it was not "as likely as not" 
that the veteran's current back condition was a result of his 
in-service motor vehicle accident.  There is no evidence in 
the record that arthritis was  manifested within the one-year 
presumptive period following the veteran's service.    While 
the veteran has argued that he had continuing back problems 
ever since service, the first objective medical evidence of 
chronic back pain comes roughly 11 years after the veteran's 
separation from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, the medical evidence including comments by Dr. 
Taylor when he treated the veteran several years after 
service attribute the back injury to a post service accident 
and the comments by the VA examiner are all strongly against 
the veteran's claim for service connection.  Finally, the 
Board finds that there is no competent evidence in the record 
to show that the veteran's low back condition is related to 
service and the claim must be denied.

The Board has considered the veteran's lay statements 
regarding his chronic back condition.  As noted above, 
although a layperson is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  

With respect to element (4), the Board notes that the AMC's 
April 2004 letter contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was also asked to tell VA about any other records that 
might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a March 2005 supplemental statement of the case 
(SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded a VA examination.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


